R-441



                  THEATTORNEYGENERAL
                           OFTEXAS
PRICE  DANIEL
ATTORNEYGENERAL




                Your raquest ror an opinion from this offfaa
      on the above rubQeot Batter ia, in part, as iollowsr
                  VzantMmftted harawfth fa a letter from
             the Flomiw&ble, Cldrfe Townsend, Oounty Judge.
             of Lamar C~ouJltyS Texas, requesting an opinion
             ooe whbthas or not that part of Artide    2933
             J&38, t*-w&G:   @they ~hll   fmmcdfately      thsreaiter
             ga9bJ.M~8Izahorder in 80ma nswapaper in the
             OQpl*tl far three (3) oenaecutfve weeks; ps is
             6~aereMtfensrgwith auoh Court or mandatory.
             Please advise further as to whether @r Sot,
             in your opfnf~m,  tha failure mf said Court to
             publish slid order would vftfate any subaa-
             quaat eleotions held fellowing the creation
             ai my new eleotioa plwofn0t.a.”
                 The psrt of Article      2933,   V,CS.,     peFtfnamt
       Go your inquiry is:
                    “Each c~~~~~fssfomsr~  oourt may, if they
             derm it   prepor,    at eaoh Augwt term of tha
             aaort, divide their respective oountiea, anel
             o-aunties   attached   thereto for judicial pur-
             poses B into convenient electfoxapreoincta,
             aaoh of whfeh ohall be dffferantly mmbered
             and ,descrfbQd    by natural or artificial bound-
             aries   or survey lines by an order to be enter-
             +ad upon the mfnutas of the court, Th&y shall
             fmnedfately thereafter publish such order fn
             ame newspaper in the county for three oon-
             oecutfve weeks o If there be no newspaper in
             the county9 then such copy of such order shall
             be posted in some public place in each precfnet
             biithe county, o OW
Bon, Royce Whfttan, Paga 2


          Wa are of..&haopfnfdn that tha Legislature fn-
tandad P@ nqufra tha publfcatfon of suoh election or-
daxw and tbt tflaword *mhallR as there used, is iuanda- ',1
tory,
          In Opinion No, O-4023, it was held that the a-
bove quoted provisions of Artlole 2933 ara mandatory, WE
adhere to thet holding and anclose a aopg of that opinion
ror your faiorleatfoa~
          In Stata va Wurdamsn, (MO.) 24Q S.W.,.P09,194,
the Court said:
          wUsurlly the word 'shallP iadfcates a
     mandate, a&%Qunless thara ara obhsr things fa
     a stat&a, it isdfcates a mandaborf rtatutsQu
Since the pOaslataptPan
                      that officers will perform their
smndatory duties obtains, we assuma that the court will
proceed to publfsb the order and ft beoosnee unnecessary
for us to paes on other questions,


          The provision of Article 2939, V. C. S,, re-
     quiring the publication of a Comissfonersv Court
     order establishing or changing election preefnots
     is mandatory.
                                  Yolprovery truly
                              All’ORNEf GENERAL OF TEXAS




                                  Assistant       ?




                              ATTORNEY GENERAL
JR:djm:grb